Citation Nr: 0619647	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-36 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from January 1942 to July 1945.  The veteran 
died in March 1981.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied entitlement 
to Dependency and Indemnity Compensation (DIC) under 
38 U.S.C.A. § 1151.  In March 2006, the appellant testified 
via video conference hearing from the Muskogee RO before the 
undersigned Veterans Law Judge seated at the Central Office 
in Washington, DC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

DIC benefits may be awarded under 38 U.S.C.A. § 1151 when the 
proximate cause of the veteran's death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination.  
See 38 U.S.C.A. § 1151(a)(1)(A).

The appellant contends that the failure of VA treating 
physicians to diagnose the veteran's cancer while he was 
under VA care in Bonham, Texas, from 1976 to 1980 constituted 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, and 
that such carelessness was the proximate cause of the 
veteran's death in March 1981, due to the fact that it 
prevented the veteran from receiving timely treatment 
necessary to defeat the cancer prior to its terminal stage.    

The Board notes that VA paid a sum of money to the 
appellant's minor child in a May 1982 agreement to settle the 
claim for wrongful death brought on behalf of that child 
under the provisions of the Federal Tort Claims Act.  The 
appellant contends, in part, that the settlement agreement is 
proof of VA fault and/or negligence.  While  an agreement to 
settle a matter is not an admission of fault, the Board finds 
it likely that facts pertinent to this matter were known at 
the time of the settlement agreement and are likely 
documented in records involving that matter.  As such, 
relevant records should be obtained from VA Regional Counsel 
from the file on the wrongful death claim settled by 
agreement of May 25, 1982.  

The appellant has indicated that the veteran was treated at 
the Bonham, Texas VA facility from 1976 to 1980, and at St. 
Joseph's Hospital from November 1980 until March 1981.  The 
response to an RO request for records from St. Joseph's 
indicated that treatment records were not in the system.  
While the RO requested records of pertinent treatment 
received from the Bonham VA facility for the period from 1976 
to 1980, the file does not contain the complete record of 
such treatment.  Reply memoranda on file do not provide a 
clear indication as to why treating records from this period 
have not been obtained. The RO should make another attempt at 
obtaining any relevant records of VA treatment from the 
proper period - 1976 to 1980. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the appellant 
that she should submit to VA copies of 
any evidence in her possession relevant 
to this claim.

2.  The RO should contact the VA Regional 
Counsel and request the file pertaining 
to the Federal Tort claim for wrongful 
death filed on behalf of the appellant's 
minor child that was settled on May 25, 
1982.  

3.  The RO should take appropriate steps 
to obtain, to the extent possible, 
complete copies of all pertinent 
outstanding treatment records (to include 
all x-ray reports) from the VA facility 
at Bonham, Texas, for the period from 
1976 to 1980. 
 
4.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the claim.  If 
the benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the appellant and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



